Title: From Thomas Jefferson to Bernard Peyton, 16 May 1824
From: Jefferson, Thomas
To: Peyton, Bernard


                        Dear Sir
                        
                            Monticello
                            May 16. 24.
                    A neighborhood debt obliged me to draw on you in favor of John Winn for 64.85 which I do with reluctance until we get tobo down, or recieve monies due. Mr Thompson Collector of N. York has sent to your care for me a box of seeds from France for which he has paid charges 1D.90c can you remit him so small a sum? affectly yours
                        Th: J.
                    